Exhibit 10.23.2

MATURITY DATE EXTENSION, AMENDMENT TO LOAN DOCUMENTS AND REAFFIRMATION AGREEMENT

This MATURITY DATE EXTENSION, AMENDMENT TO LOAN DOCUMENTS AND REAFFIRMATION
AGREEMENT (this “Amendment”) is made as of the 9th day of December, 2011 (the
“Effective Date”), by and between WELLS FARGO BANK, N.A., AS TRUSTEE FOR BEAR
STEARNS COMMERCIAL MORTGAGE SECURITIES TRUST 2007-BBA8, in its capacity as owner
of the Loan (as defined below) (“Lender”), and ASHFORD PHILLY LP, ASHFORD
ANCHORAGE LP, ASHFORD MINNEAPOLIS AIRPORT LP, ASHFORD MV SAN DIEGO LP and
ASHFORD WALNUT CREEK LP, each a Delaware limited partnership (collectively, the
“Borrower”).

PRELIMINARY STATEMENTS

WHEREAS, On or about December 7, 2006, Countrywide Commercial Real Estate
Finance, Inc. (the “Original Lender”) extended credit in the original amount of
up to TWO HUNDRED FORTY SEVEN MILLION AND NO/100 DOLLARS ($247,000,000.00) (the
“Loan”) to Borrower, evidenced, inter alia, by a certain Promissory Note (as
amended through the date hereof and as the same may be further amended,
restated, consolidated, supplemented or otherwise modified hereafter from time
to time, “Note”), a Loan Agreement, dated as of December 7, 2006, as amended
through the date hereof and as the same may be further amended, restated,
consolidated, supplemented or otherwise modified hereafter from time to time,
through the date hereof, collectively, the “Loan Agreement”) and all other
documents or instruments executed by Borrower and/or others from time to time to
evidence and/or secure the Loan or otherwise in connection with the Loan (the
Note, the Loan Agreement and such other documents or instruments executed by
Borrower and/or others from time to time to evidence and/or secure the Loan or
otherwise in connection with the Loan, as amended through the date hereof and as
the same may be further amended, restated, consolidated, supplemented or
otherwise modified hereafter from time to time, are herein collectively referred
to as the “Loan Documents”), and secured, inter alia, by the real property
described in the Loan Documents;

WHEREAS, Lender is the current owner and holder of the Loan and the Loan
Documents; and

WHEREAS, Lender and Borrower now propose to modify the Loan Documents and to
extend the maturity date of the Loan, in each case subject to and in accordance
with the terms and conditions of this Amendment.

NOW THEREFORE, for and in consideration of the premises and the mutual covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, Lender and
Borrower hereby agree as follows:

1. Certain Definitions. Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendments to Loan Agreement.

(a) Exhibit D of the Loan Agreement is hereby deleted in its entirety and
replaced with Exhibit D attached to this Amendment.

(b) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition “Cash Trap Period” in its entirety and replacing it with the
following:

“Cash Trap Period” shall mean the period commencing on the date of the Amendment
and continuing through the payment in full of the Indebtedness.”

(c) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition “Initial Interest Rate Cap Agreement” in its entirety and replacing
it with the following:

“Initial Interest Rate Cap Agreement” means a confirmation (together with the
definitions, ISDA master agreement and schedules relating thereto) between the
applicable Acceptable Counterparty and each Borrower, relating to the term of
the Loan through the Maturity Date (without giving effect to any extension of
the Maturity Date), satisfying the requirements set forth in Exhibit C. For
purposes of the Initial Interest Rate Cap only, an Acceptable Counterparty shall
not have to satisfy the criteria set forth in clause (a)(ii) of the definition
of the definition of Acceptable Counterparty, but shall be otherwise required to
satisfy all of the criteria set forth in such definition.”

(d) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition “Maturity Date” in its entirety and replacing it with the following:

“Maturity Date” shall mean March 11, 2014, as extended pursuant to and in
accordance with Section 2.10 of the Loan Agreement, or such earlier date
resulting from acceleration of the Indebtedness by Lender.”

(e) Section 1.1 of the Loan Agreement is hereby amended by deleting the
definition “Note Spread” in its entirety and replacing it with the following:

“Note Spread” shall mean 4.50%.”

(f) The definition of “Adjusted Net Operating Income” in Section 1.1 of the Loan
Agreement is hereby amended by replacing the words “Gross Revenues” in such
definition with the words “Operating Income”.

(g) Section 1.1 of the Loan Agreement is hereby amended by adding the following
definitions to such Section in the proper alphabetical order:

“Additional Capital Expenses Reserve Account” shall mean the account established
pursuant to Section 2.11(d).

“Additional Capital Expenses Reserve Cap” shall mean, for each calendar year
hereunder, an aggregate amount equal to Three Million Five Hundred Thousand and
No/100 Dollars ($3,500,000.00).

 

-2-



--------------------------------------------------------------------------------

“Amortization Reserve Account” shall mean the account established pursuant to
Section 2.11(d).

“Approved Capital Expenses Budget” shall have the meaning set forth in
Section 5.1(o)(10).

“FF&E Monthly Installment” shall have the meaning set forth in Section 2.11(d).

“Initial Amortization Cap” shall mean (a) for the period commencing as of the
date of the Amendment and continuing through March 10, 2013, an amount equal to
Two Million and No/100 Dollars ($2,000,000.00), (b) for the period commencing as
of March 11, 2013 and continuing through March 10, 2014, an amount equal to Two
Million Five Hundred Thousand and No/100 Dollars ($2,500,000.00) and (c) for the
period commencing as of March 11, 2014 and continuing through March 10, 2015, an
amount equal to Three Million and No/100 Dollars ($3,000,000.00).

“Initial Amortization Reserve Account” shall mean the account established
pursuant to Section 2.11(d).

“Initial Amortization Reserve Monthly Amount” shall mean an amount equal to one
twelfth (1/12th) of the then applicable Initial Amortization Cap.

“Operating Expenses Account” shall mean the account established pursuant to
Section 2.11(d).

“Operating Expenses Deficiency Account” shall mean the account established
pursuant to Section 2.11(d).

“Operating Expenses Deficiency Amount” shall mean the positive amount, if any,
as determined by Lender in its reasonable discretion pursuant to Borrower’s
request following the end of each calendar month, equal to the actual Operating
Expenses incurred and paid in connection with the operation of the Properties
for such calendar year (through the date of calculation) minus the budgeted
Operating Expenses for all of the Properties for such calendar year pursuant to
the Approved Budget, as evidenced by (a) the financial reports delivered to
Lender pursuant to Section 5.1(o) of this Agreement and (b) an Officer’s
Certificate attesting to such actual Operating Expenses and that all amounts
disbursed to Borrower from the Operating Expenses Deficiency Account through the
date thereof have been used for Operating Expense. Notwithstanding the
foregoing, (a) an Operating Expenses Deficiency Amount shall be payable to
Borrower only to the extent it is the result of increased expenses directly
related to increases in Operating Income and/or increases in uncontrollable or
non-discretionary expenses and (b) in no event shall the cumulative Operating
Expenses Deficiency Amount for any calendar year exceed an amount equal to
twelve and one half percent (12.5%) of the aggregate Operating Expenses for all
of the Properties pursuant to the Approved Budgets for such calendar year. For
purposes of calculating Operating Expenses in this definition of Operating
Expenses Deficiency Amount Operating Expenses shall exclude all amounts reserved
for in a Reserve Account under the terms of this Agreement and/or the Cash
Collateral Account Agreement.

 

-3-



--------------------------------------------------------------------------------

“REIT Taxes Reserve Account” shall mean the account established pursuant to
Section 2.11(d).

“REMIC Loan-to-Value Ratio” shall mean, as of the date of its calculation, the
ratio of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Properties (without regard to
any personal property or going concern value), as determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC.

(h) Section 2.5 of the Loan Agreement is hereby amended by adding the following
paragraph (i) to such Section 2.5:

“(i) Quarterly Amortization Payments. During the Extension Term, if any,
commencing on June 11, 2014 and continuing through payment in full of the
Indebtedness, on the Payment Dates occurring in each of June, September,
December and March (a “Quarterly Amortization Payment Date”), Borrower shall pay
to lender a principal payment in an amount equal to Six Hundred Twenty Five
Thousand and No/100 Dollars ($625,000.00), (a “Quarterly Amortization Payment”),
which Quarterly Amortization Payments shall be applied to the unpaid Principal
Indebtedness of the Loan. Any balance contained in the Amortization Reserve
Account or the Initial Amortization Reserve Account that is required to be
applied to the Principal Indebtedness on such Quarterly Amortization Payment
Date pursuant to Section 2.11(d)(xi) or on any Payment Date pursuant to
Section 2.11(d)(xiii) shall be deemed to be a payment (to the extent of such
balance) on account of the Quarterly Amortization Payment.”

(i) Section 2.10 of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“Section 2.10. Extension Options. Subject to satisfaction of all of the
preconditions set forth in this Section 2.10, Borrowers have the right to extend
the term of the Loan for one additional term of twelve (12) months (the
“Extension Term”), with such Extension Term having a stated maturity date of
March 11, 2015 (the “Extended Maturity Date”). Borrowers shall exercise the
right to exercise the extension option under this Section 2.10 by giving Lender
notice of such election at least thirty (30) days prior to the Maturity Date.
Upon receipt of any such request by Borrowers to extend the term of the Loan,
Lender will notify Borrowers whether or not the term of the Loan will be so
extended, which extension shall be granted upon satisfaction by Borrower of each
of the following conditions in Lender’s sole discretion:

(a) No Event of Default exists as of the date of Borrowers’ extension option
election notice to Lender and as of the Maturity Date, and the Borrowers deliver
to Lender Officer’s Certificates confirming same;

(b) On or prior to the Maturity Date, Borrowers obtain an Extension Interest
Rate Cap Agreement for the Extension Term with a LIBOR Rate strike price equal
to or less than the Strike Rate and collaterally assign such Extension Interest
Rate Cap Agreement to Lender pursuant to an assignment of interest rate cap
agreement in the same form as the Interest Rate Cap Assignment.

 

-4-



--------------------------------------------------------------------------------

(c) Borrowers shall have delivered to Lender on the commencement date of the
Extension Term, an Officer’s Certificate certifying that, except as disclosed in
writing to Lender prior to or concurrently with the delivery of such Officer’s
Certificate, each of the representations and warranties of Borrowers contained
in the Loan Documents is true, complete and correct in all material respects as
of the giving of the notice to the extent such representations and warranties
are not matters which by their nature can no longer be true and correct or are
no longer true and correct as a result of the passage of time or subsequent
events (provided that if the circumstances with respect to any such change in a
representation or warranty constitute an independent continuing Event of Default
hereunder, then pursuant to Section 2.10(a) hereof Borrowers shall not be
entitled to exercise any extension option).

(d) Borrower shall pay to Lender in connection with the exercise of the
extension option an extension fee equal to thirty-three hundredths of one
percent (0.33%) of the Principal Indebtedness of the Loan as of the first day of
the Extension Term (the “Extension Fee”), which Extension Fee shall be delivered
on or prior to the first day of the Extension Term.

(e) As of the first day of the Extension Term, the Principal Indebtedness shall
not exceed One Hundred Seventy Million Nine Hundred Thousand and No/100 Dollars
($170,900,000.00) (the “Maximum Principal Balance”). Borrower shall have the
right to prepay an amount of Principal Indebtedness such that the Principal
Indebtedness does not exceed the Maximum Principal Balance (any such payment, an
“Extension Principal Payment”).

(f) Immediately prior to the commencement of the Extension Term, the Debt
Service Coverage Ratio for the Properties shall be not less than 1.35:1.0. For
purposes of this Section 2.10, Debt Service Coverage Ratio shall be determined
by Lender (i) using Adjusted Net Operating Income (in lieu of Underwritten Net
Cash Flow) on a trailing twelve (12) month basis, (ii) deeming any Extension
Principal Payment as having been paid and (iii) using the Interest Rate in
effect at the time of such determination (which Interest Rate shall not exceed
the Strike Rate plus the Note Spread). If the Properties then remaining subject
to the Liens of the Mortgages do not satisfy the foregoing Debt Service Coverage
Ratio requirements as of the commencement of the Extension Term, Borrower shall
be permitted at its option to prepay the Principal Indebtedness in an amount
sufficient such that the foregoing Debt Service Coverage Ratio requirement shall
be satisfied.

(g) If any of the foregoing conditions is not satisfied in Lender’s sole
discretion, Lender shall have no obligation to extend the term of the Loan. Upon
Borrowers’ exercise of its rights under this Section 2.10 and Lender’s extension
of the term of the Loan in connection therewith, the defined term “Maturity
Date” shall be deemed to be the Extended Maturity Date.”

(j) The first sentence of Section 2.11(d)(i) of the Loan Agreement is hereby
deleted in its entirety and replaced with the following:

“Establishment. On or before the date of this Amendment, Lender shall establish
the following accounts for purposes of holding funds to be deposited by Borrower
pursuant to this Section 2.11(d)(i): a “Tax and Insurance Reserve Account”, a
“Deferred Maintenance and Environmental Reserve Account”, an “FF&E Reserve
Account”, an “Operating Expenses Reserve Account”, an “Additional Capital
Expenses Reserve Account”, an “Amortization Reserve Account”, an “Operating
Expenses Deficiency Account”, a “REIT Taxes Reserve Account”, and an Initial
Amortization Reserve Account.”

 

-5-



--------------------------------------------------------------------------------

(k) Section 2.11(d)(v) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Beginning on January 11, 2012 and continuing on each Payment Date thereafter,
Borrower shall deliver to Lender an amount equal to four percent (4%) of
Operating Income for all of the Properties for the calendar month that is two
(2) months prior to the calendar month in which calculation is being made (the
“FF&E Monthly Installment”). Amounts on deposit in the FF&E Reserve Account
shall be disbursed subject to and in accordance with Section 2.11(d)(vi).”

(l) Section 2.11(d) of the Loan Agreement is hereby amended by adding the
following new subsections to such Section 2.11(d):

“(viii) Operating Expense Account. Provided no Event of Default has occurred and
is continuing, funds deposited into the Operating Expense Account shall be used
for Operating Expenses at the Individual Properties pursuant to the Approved
Budget then in effect. In accordance with the Cash Collateral Account Agreement,
commencing at the commencement of each Interest Accrual Period, Borrower shall
or shall cause an amount to be deposited into the Operating Expenses Account
equal to the Operating Expenses applicable to the calendar month in which such
commencement date occurs pursuant to the Approved Budget then in effect. To the
extent funds are available in the Operating Expense Account and provided no
Event of Default has occurred and is continuing, Lender shall disburse funds on
deposit in the Operating Expenses Account to Borrower for such Operating
Expenses one time during each week. Borrower shall use funds disbursed to
Borrower from the Operating Expense Account for Operating Expenses in accordance
with the Approved Budget or as otherwise approved by Lender. For purposes of
calculating Operating Expenses hereunder, Operating Expenses shall exclude all
amounts reserved for in a Reserve Account under the terms of this Agreement
and/or the Cash Collateral Account Agreement including, without limitation, in
the Tax and Insurance Reserve Account and the FF&E Reserve Account.”

“(ix) Operating Expenses Deficiency Account. Provided that no Event of Default
has occurred and is continuing, to the extent of available cash flow pursuant to
the Cash Collateral Account Agreement, Lender shall disburse funds on deposit in
the Operating Expenses Deficiency Account to Borrower on each Payment Date.”

“(x) REIT Taxes Reserve Account. Provided no Event of Default has occurred and
is continuing, funds deposited into the REIT Taxes Reserve Account pursuant to
the Cash Collateral Account Agreement shall be paid to Borrower on the first
Payment Date of each calendar quarter, to be used by Borrower and its Affiliates
in connection with certain REIT distributions and/or taxes.”

 

-6-



--------------------------------------------------------------------------------

“(xi) Amortization Reserve Account. On the first Payment Date following each
calendar quarter commencing in March, 2012 (i.e. on each Payment Date occurring
in March, June, September, December) amounts in the Amortization Reserve Account
shall be applied to the Principal Indebtedness.”

“(xii) Additional Capital Expenses Reserve Account. Borrower may, at its
discretion, deliver to Lender an amount equal to up to (but not exceeding) the
amount contained in the Additional Capital Expenses Reserve Account. In no event
shall the amount deposited into the Additional Capital Expenses Reserve Account
for any calendar year exceed, in the aggregate, the Additional Capital Expenses
Cap. Such funds on deposit in the Additional Capital Expenses Reserve Account
shall be used for (a) capital expenditures pursuant to any Approved Capital
Expense Budget in effect from time to time (subject to the last sentence of this
section, including from a prior year) and not otherwise paid to Borrower in
connection with disbursements from the FF&E Reserve Account or (b) capital
expenditure not set forth in any Approved Capital Expense Budget and approved by
Lender in its sole discretion. Amounts on deposit in the Additional Capital
Expenses Reserve Account shall be disbursed subject to and in accordance with
Section 2.11(d)(vi) of the Loan Agreement. Borrower hereby agrees and
acknowledges that in no event shall funds from the Additional Capital Expenses
Reserve Account be made available or otherwise paid to Borrower in connection
with any capital expenditure work that occurred prior to January 1, 2012.”

“(xiii) Initial Amortization Reserve Account. On each Payment Date commencing in
January, 2012, amounts in the Initial Amortization Reserve Account shall be
applied to the Principal Indebtedness.”

(m) Section 2.14(a) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“On or before the date of this Amendment, Borrower shall have obtained, and
thereafter shall maintain in effect, the Initial Interest Rate Cap Agreement,
which shall have a term which ends no earlier than the end date of the Interest
Accrual Period in which the Maturity Date occurs and have a notional amount
equal to the Principal Indebtedness. The Initial Interest Rate Cap Agreement
shall have a LIBOR strike rate equal to or less than the Strike Rate.”

Section 2.14(b)(y) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(y) a notional amount at least equal to the Principal Indebtedness, and”

(n) Section 2.15(b) of the Loan Agreement is hereby deleted in its entirety and
replaced with the following:

“(b) With respect to the release of any Individual Property pursuant to this
Section 2.15, which release shall be permitted only in connection with the sale
of an Individual Property to an unaffiliated third party in an arm’s-length
transaction, Lender shall have received

 

-7-



--------------------------------------------------------------------------------

a prepayment of the Loan in an amount equal to the greater of (a) 115% of the
Allocated Loan Amount for such Individual Property, (b) an amount equal to 100%
of the gross sales price for such Individual Property less customary
out-of-pocket closing expenses and commissions actually incurred and paid by the
applicable Individual Borrower, as determined by Lender and (c) such other
amount, as determined by Lender, which after giving effect to such prepayment
results in a remaining unpaid principal balance of the Loan supporting a minimum
Debt Yield at least equal to the greater of (1) 8.0% or (2) the Debt Yield for
all of the Properties subject to the Lien of a Mortgage immediately prior to
giving effect to the applicable release (either (a), (b) or (c), as applicable,
the “Release Price”), which prepayment shall be accompanied by (i) all accrued
and unpaid interest allocable to the portion of the Principal Indebtedness being
prepaid as of the date of such prepayment, (ii) if such prepayment is not made
on a Payment Date, the interest which would have accrued thereon through and
including the last day of the Interest Accrual Period in which such prepayment
occurs and (iii) any and all other sums due under the Loan Documents in
connection with a partial prepayment of the Loan.”

(o) Section 2.15 of the Loan Agreement is hereby modified by (i) deleting the
word “and” from the end of paragraph (d) thereof, (ii) deleting the “.” at the
end of paragraph (e) thereof and inserting in its place a “; and” and
(iii) adding the following as a new paragraph (f) thereto:

“(f) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan is included in a REMIC and the REMIC Loan-to-Value
Ratio (as determined by Lender in its sole discretion using any commercially
reasonable method permitted to a REMIC) exceeds or would exceed 125% immediately
after the release of the applicable Individual Property, no release will be
permitted unless the principal balance of the Loan is prepaid by an amount not
less than the greater of (i) the 115% of the Allocated Loan Amount or (ii) the
least of one (1) of the following amounts: (A) only if the released Individual
Property is sold, the net proceeds of an arm’s length sale of the released
Individual Property to an unrelated Person, (B) the fair market value of the
released Individual Property at the time of the release, or (C) an amount such
that the REMIC Loan-to-Value Ratio (as so determined by Lender) after the
release of the applicable Individual Property is not greater than the REMIC
Loan-to-Value Ratio of the Properties immediately prior to such release, unless
Lender receives an opinion of counsel that, if (ii) is not followed, the
securitization will not fail to maintain its status as a REMIC as a result of
the release of the applicable Individual Property.”

(p) Section 2.16 of the Loan Agreement is hereby deleted in its entirety and
shall be of no further force or effect.

(q) Section 2.17 of the Loan Agreement is hereby deleted in its entirety and
shall be of no further force or effect.

(r) Section 2.18 of the Loan Agreement is hereby deleted in its entirety and
shall be of no further force or effect.

 

-8-



--------------------------------------------------------------------------------

(s) Section 5.1(o)(10) of the Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Borrower and/or Operating Lessee shall prepare a separate capital budget and
operating budget for the Properties. Each Borrower and/or Operating Lessee shall
submit to Lender on or before December 1 of each year true, complete and
accurate copies of such Borrower’s or Operating Lessee’s draft annual capital
budget and Lessee’s draft operating budget for the following calendar year, each
of which capital budget and operating budget shall be subject to Lender’s
written approval, such approval not to be unreasonably withheld, conditioned or
delayed. An approved budget for Operating Expenses shall be referred to herein
as an Approved Budget and an approved budget for capital expenses shall be
referred to herein as an Approved Capital Expenses Budget. Until such time that
Lender approves a proposed capital budget and/or operating budget, (a) with
respect to Operating Expenses the most recent Approved Budget, shall apply;
provided that, each line item of such previously Approved Budget that apply
shall be increased by five percent (5%) (other than the line items in respect of
taxes, insurance premiums, union wages and utilities expenses, which line items
shall be adjusted to reflect actual increases in such actual expenses for the
applicable month) and (b) with respect to capital expenses, the most recent
Approved Capital Expense Budget shall apply. Provided no Event of Default has
occurred and is continuing, Borrower and/or Operating Lessee shall have the
right during any calendar year to propose changes to the Approved Budget and/or
the Approved Capital Expenses Budget then in effect, which changes shall be
subject to Lender’s review and approval in its sole but commercially reasonable
discretion. Lender acknowledges that amounts which are required to be reserved
in the FF&E Reserve Account may be aggregated for purposes of any proposal for,
or approval of, the Approved Capital Expenses Budget and may reflect that
amounts paid out of the FF&E Account may be paid from such aggregate amount.”

(t) Section 8.24 of the Loan Agreement is hereby amended by adding the following
provision to the end of such Section 8.24:

“At the option of Lender, the Loan may be serviced by a servicer/trustee (the
“Servicer”) selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to the
Servicer pursuant to a servicing agreement (the “Servicing Agreement”) between
Lender and Servicer. Borrower shall promptly reimburse Lender on demand for,
whether accrued before or after the date of the Amendment, (a) interest payable
on advances made by Servicer with respect to delinquent debt service payments or
expenses paid by Servicer or trustee in respect of the protection and
preservation of the Properties (including, without limitation, payments of taxes
and insurance premiums) and (b) all costs and expenses, and customary
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees payable by Lender to Servicer: (1) as a result of an
Event of Default under the Loan or the Loan becoming specially serviced, an
enforcement, refinancing or restructuring of the credit arrangements provided
under this Agreement in the nature of a “work-out” of the Loan Documents or of
any insolvency or bankruptcy proceeding; (2) any customary liquidation fees,
workout fees, special servicing fees, operating advisor fees or any other
similar fees that are due and payable to Servicer under any Servicing Agreement
or the trustee, which fees may be due and payable under the Servicing Agreement
on a periodic or continuing basis; (3) the costs of all property inspections
and/or appraisals of the Properties (or any updates to any existing inspection
or appraisal) that Servicer or the trustee may be required to obtain, but not
more than one (1) inspection or appraisal per Individual Property in any twelve
(12) month period; or (4) any special requests made by Borrower or Guarantor
during the term of the Loan including, without limitation, in connection with a
prepayment, extension, assumption or modification of the Loan.”

 

-9-



--------------------------------------------------------------------------------

3. Amendments to Cash Collateral Account Agreement.

Article I of the Cash Collateral Account Agreement is hereby amended by deleting
the definition “Cash Management Period” in its entirety and replacing it with
the following:

“Cash Management Period” shall mean the period commencing on the date of the
Amendment and continuing through the indefeasible payment in full of the
Indebtedness.”

(u) Article I of the Cash Collateral Account Agreement is hereby amended by
deleting the definition “Sub-Accounts” in its entirety and replacing it with the
following:

“Sub-Accounts” means, collectively, the Tax and Insurance Reserve Account, the
Operating Expenses Account, the Additional Capital Expenses Reserve Account, the
Initial Amortization Account, the Operating Expenses Deficiency Account, the
FF&E Reserve Account, the REIT Taxes Reserve Account, the Amortization Reserve
Account and any and all similar accounts or subaccounts established pursuant to
the Loan Documents.”

(v) Section 3.1 of the Cash Collateral Account Agreement is hereby deleted in
its entirety and replaced with the following:

“Section 3.1 Monthly Funding of Sub-Accounts. On each Business Day, Lender shall
allocate all funds on deposit in the Cash Collateral Account in the following
priority:

(a) first, to the Tax and Insurance Reserve Account, until an amount equal to
the Tax and Insurance Monthly Installment due on the next Payment Date has been
allocated thereto;

(b) second, to Lender, until an amount equal to the amount of interest on the
Principal Balance due and payable by Borrower on the next Payment Date has been
allocated thereto;

(c) third, to Lender, until an amount equal to the amount of any interest due
and payable at the Default Rate (less amounts already paid thereof pursuant to
clause (b) above), late payment charges and any other amounts due under the Loan
Documents with respect to the Indebtedness;

(d) fourth, to the Operating Expenses Account, until an amount equal to the
amount required to be deposited in the Operating Expenses Account pursuant to
Section 2.11(d)(viii) of the Loan Agreement has been allocated thereto;

(e) fifth, to the FF&E Reserve Account until an amount equal to the FF&E Monthly
Installment next due on the next Payment Date has been allocated thereto;

(f) sixth, to the Initial Amortization Reserve Account, an amount equal to the
sum of (i) the Initial Amortization Reserve Monthly Amount for the then current
Interest Accrual

 

-10-



--------------------------------------------------------------------------------

Period and (ii) all arrearages, if any, for shortfalls in the payment of the
Initial Amortization Reserve Monthly Amount from any prior Interest Accrual
Period as a result of insufficient cash flow or otherwise; provided that in no
event shall the aggregate amount of all deposits for the time period pursuant to
the applicable Initial Amortization Cap exceed the Initial Amortization Cap;

(g) seventh, provided no Event of Default has occurred and is continuing, an
amount equal to all or any portion of any Operating Expenses Deficiency Amount
not previously paid to Borrower;

(h) eighth, to the Initial Amortization Reserve Account, any amounts remaining
after deposits for items (a) through (g) of this Section 3.1 until such time, if
any, as amounts equal to the then effective Initial Amortization Cap (taking
into accounts the aggregate amount of all deposits for the time period pursuant
to the then applicable Initial Amortization Cap) have been deposited into the
Initial Amortization Reserve Account;

(i) ninth, provided no Event of Default has occurred, any amounts remaining
after deposits for items (a) through (h) of this Section 3.1 until such time, if
any, as amounts equal to the Additional Capital Expenses Reserve Cap for the
then current calendar year (taking into account the aggregate amount of all
deposits for the then current calendar year) have been deposited into the
Additional Capital Expenses Reserve Account; provided that, Borrower may, at its
discretion, decrease or prorate the amount of any monthly deposit into the
Additional Capital Expenses Reserve Account;

(j) tenth, provided no Event of Default has occurred and is continuing, and
solely to the extent of available cash, commencing on the Payment Date occurring
in January, 2012, to the REIT Taxes Reserve Account in an amount equal to the
sum of (A) the product of fifteen percent (15%) multiplied by any amounts
remaining after the deposits for items (a) through (i) of this Section 3.1 and
(B) an additional amount not to exceed fifteen percent (15%) (in the aggregate),
of the total amounts deposited into the Initial Amortization Reserve Account;
and

(k) eleventh, to the Amortization Reserve Account, any amounts remaining after
the deposits for items (a) through (j) of this Section 3.1.”

4. Up Front Principal Repayment. On or before the date hereof, Borrower shall
have paid to Lender an amount equal to Twenty Five Million and No/100 Dollars
($25,000,000.00), which amount shall be applied to the Principal Indebtedness.

5. Upfront Fee. On or before the date hereof, Borrower shall have paid to Lender
an upfront fee in an amount equal to Eight Hundred Ninety Two Thousand and
No/100 Dollars ($892,000.00).

6. Special Servicing Fee. On or before the date hereof, Borrower shall have paid
to Lender a special servicing fee in an amount equal to One Million Seventeen
Thousand and No/100 Dollars ($1,017,000.00).

7. Reaffirmation of Guaranties. In connection with this Amendment, Guarantor
hereby:

(a) consents to and acknowledges this Amendment and acknowledges and agrees that
this Amendment shall not impair, reduce or adversely affect the nature of the
obligations of each Guarantor under the Guaranty of Recourse Obligations, the
Completion Guaranty and/or the Environmental Guaranty (collectively, the
“Guaranty”);

 

-11-



--------------------------------------------------------------------------------

(b) warrants and represents that there are no defenses, offsets or counterclaims
with respect to its obligations under the Guaranty;

(c) acknowledges that the Guaranty and the obligations of each Guarantor
contained in the Guaranty are continuing and in full force and effect; and

(d) hereby reaffirms the Guaranty and its obligations thereunder and
acknowledges that this reaffirmation of the Guaranty is for the benefit of
Lender.

8. Representations by Borrower. Borrower represents and warrants to Lender that
(before and after giving effect to this Amendment):

Each of Borrower and Guarantor has the power and authority and the legal right,
to make, deliver and perform this Amendment and has taken all necessary limited
partnership, limited liability company or other action to authorize the
execution, delivery and performance of this Amendment. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
consummation of this Amendment or the execution, delivery, performance, validity
or enforceability of this Amendment which has not been obtained. This Amendment
has been duly executed and delivered on behalf of each of Borrower and
Guarantor. This Amendment constitutes a legal, valid and binding obligation of
Borrower and of each Guarantor, enforceable against Borrower and each Guarantor
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law)

The execution, delivery and performance of this Amendment will not violate any
Legal Requirements or conflict with, result in a breach of, or constitute a
default under, any of the terms, conditions or provisions of any of Borrower’s
or each Guarantor’s organizational documents or any agreement or instrument to
which Borrower and/or each Guarantor is a party or by which it is bound, or any
order or decree applicable to Borrower and/or each Guarantor, or result in the
creation or imposition of any lien on any of Borrower’s and/or each Guarantor’s
assets or property (other than pursuant to the Loan Documents).

There are no judicial, administrative actions, investigations, suits or other
proceedings, including, without limitation, any condemnation or eminent domain
proceedings, pending or threatened against or affecting Borrower, Guarantor or
any Individual Property which, if adversely determined, could have a material
adverse effect on the Borrower, Guarantor or the Property, other than unfair
labor practice allegations filed by UNITE HERE! Local 878 against the Sheraton
Anchorage Hotel in connection with an impasse in the negotiations of a new
collective bargaining agreement and the withdrawal of recognition of the union
by a majority of employees in May of 2010, and the pending NLRB administrative
law proceedings and

 

-12-



--------------------------------------------------------------------------------

anticipated appeals in connection therewith, (ii) the Property is in good
operating condition and repair (ordinary wear and tear excepted) and Borrower
has not received any notice from a Governmental Authority claiming or asserting
that any Individual Property does not comply in all material respects with all
Legal Requirements, which notice has not been complied with, and (iii) all real
estate taxes (and assessments) affecting each Individual Property are current
and all insurance required to be maintained in respect of the Individual
Properties is in full force and effect.

Each of the representations and warranties made by Borrower and/or each
Guarantor herein is true and correct in all material respects on and as of the
date hereof as if made on and as of such date and will survive the execution and
delivery of and consummation of all transactions under this Amendment.

No Event of Default, has occurred and is continuing, or will result from the
consummation of the transactions contemplated by this Amendment.

9. Costs and Expenses. Contemporaneously with the execution and delivery hereof,
Borrower shall pay, or cause to be paid, all reasonable costs and expenses of
Lender (a) incident to the preparation and execution of this Amendment and the
consummation of the transactions contemplated hereby, including, but not limited
to, attorney’s fees and expenses and (b) all additional unpaid attorney’s fees
and expenses relating to Lender’s administration of the Loan. Lender and
Borrower each acknowledges and agrees that all such costs and expenses shall be
paid from amounts on deposit as of the date hereof in the Tax and Insurance
Escrow Account.

10. Limited Effect.

Except as expressly modified hereby, all of the terms and provisions of the Loan
Documents are and shall be and remain in full force and effect. The amendments
contained herein shall not be construed as an amendment, waiver, or modification
of any other provision of the Loan Documents, or forbearance of exercise of
remedies thereunder, or for any purpose except as expressly set forth herein.

(w) Notwithstanding any provision in any of the Loan Documents to the contrary,
the provisions in this Amendment shall apply from and after the date hereof
until such time as the Indebtedness is indefeasibly paid in full or the same is
further modified pursuant to Section 21 hereof. This Amendment shall be a “Loan
Document” for all purposes under the Loan Agreement.

11. Governing Law. This Amendment shall be construed and enforced in accordance
with the laws of the State of New York, without regard to its conflicts of law
principles (other than Section 5-1401 of the New York General Obligations Law).
If any provision hereof is not enforceable, the remaining provisions of this
Amendment shall be enforced in accordance with their terms.

12. References to Loan Agreement. All references in the Loan Documents to the
Loan Agreement and the Cash Collateral Account Agreement shall mean the Loan
Agreement and the Cash Collateral Account Agreement as hereby modified.

 

-13-



--------------------------------------------------------------------------------

13. Counterparts. This Amendment may be executed by one or more of the parties
to this Amendment on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart hereof.

14. Notices. Any notices under this Amendment shall be given in accordance with
the Loan Agreement or with respect to Guarantor, in accordance with the
Guaranty. Guarantor hereby acknowledges and agrees that any notices so given
shall be effective as against Guarantor for all purposes under the laws of the
State of New York.

15. No Partnership, Joint Venture or Agency. This Amendment shall not in any
respect be interpreted, deemed or construed as making Lender a partner or joint
venturer with Borrower or Guarantor or any one or more of them, nor shall it be
interpreted, deemed or construed as making Lender the agent or representative of
Borrower and/or Guarantor. Each of Borrower and Guarantor agrees not to make any
contrary assertion, contention, claim or counterclaim in any action, suit, or
other legal proceeding involving Lender. In no event shall Lender be liable for
debts or claims accruing or arising against Borrower. The relationship of Lender
to Borrower is that, respectively, of “lender” and “borrower.”

16. No Fiduciary Relationship. Neither the terms, covenants and conditions of
this Amendment, nor the entering into of this Amendment, shall, in and of
itself, create any fiduciary or special relationship between Lender, on the one
hand, and Borrower and/or Guarantor, on the other hand.

17. Time of the Essence. Time is of the essence with respect to the obligations
of the parties hereto.

18. Independent Counsel. Each party hereto has been represented by independent
legal counsel of its choice in connection with this Amendment, has reviewed this
Amendment with such counsel, understands the agreements contained herein and has
agreed to execute and deliver this Amendment as its own free act and deed
without duress, and that this Amendment shall not be subject to the principle of
construing its meaning against the party which drafted same.

19. Construction of Agreement. No representations or warranties have been made
by or on behalf of Lender, Borrower and/or Guarantor, or relied upon by
Borrower, Guarantor or Lender, pertaining to the subject matter of this
Amendment, other than those in this Amendment. All prior statements,
representations and warranties, if any, are superseded and merged into this
Amendment, which represents the final and sole agreement of the parties with
respect to the matters described in this Amendment. All of the terms of this
Amendment were negotiated at arm’s length, and were prepared and executed
without fraud, duress, undue influence or coercion of any kind exerted by any of
the parties upon the others. The execution and delivery of this Amendment is the
free and voluntary act of each of Borrower, Guarantor and Lender.

 

-14-



--------------------------------------------------------------------------------

20. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon Borrower, Lender and their respective successors and permitted
assigns.

21. No Further Modification. No further modification, amendment, extension,
discharge, termination or waiver of any provision of this Amendment, the Loan
Agreement or of any other Loan Document, shall be effective unless the same
shall be in a writing signed by the party against whom enforcement is sought,
and then such waiver or consent shall be effective only in the specific
instance, and for the purpose, for which given.

22. Severability. Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

[SIGNATURES CONTINUED ON THE NEXT PAGE]

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:   ASHFORD PHILLY LP     By:   Ashford Philly GP LLC,      

a Delaware limited liability company,

its general partner

    By:  

 

      David A. Brooks       Vice President and Secretary   ASHFORD ANCHORAGE LP
    By:   Ashford Anchorage GP LLC,      

a Delaware limited liability company,

its general partner

  By:  

 

      David A. Brooks       Vice President and Secretary   ASHFORD MINNEAPOLIS
AIRPORT LP     By:   Ashford Minneapolis Airport GP LLC,      

a Delaware limited liability company,

its general partner

    By:  

 

      David A. Brooks       Vice President and Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

ASHFORD MV SAN DIEGO LP   By:   Ashford MV San Diego GP LLC     a Delaware
limited liability company,     its general partner   By:  

 

    David A. Brooks     Vice President and Secretary ASHFORD WALNUT CREEK LP  
By:   Ashford Walnut Creek GP LLC,     a Delaware limited liability company,    
its general partner   By:  

 

    David A. Brooks     Vice President and Secretary

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

LENDER: BEAR STEARNS COMMERCIAL MORTGAGE SECURITIES TRUST 2007-BBA8 By:   GSREA,
LLC, its attorney in fact By  

 

  Name:   Title: Acknowledged and agreed to: GSREA, LLC, as Special Servicer By:
 

 

  Name:   Title:

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges and consents to the extension of the
Maturity Date and amendment of the Loan Agreement pursuant to this Maturity Date
Extension, Amendment to Loan Documents and Reaffirmation Agreement, and each
agrees that the liability of the undersigned under the Guaranty of Recourse
Obligations, the Completion Guaranty and the Environmental Guaranty shall not be
affected as a result of this Maturity Date Extension, Amendment to Loan
Documents and Reaffirmation Agreement, and hereby ratifies each of the Guaranty
of Recourse Obligations, the Completion Guaranty and the Environmental Guaranty
in all respects and confirms that each of the Guaranty of Recourse Obligations,
the Completion Guaranty and the Environmental Guaranty is and shall remain in
full force and effect.

Accepted and agreed:

 

ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a Delaware limited partnership By:  
Ashford OP General Partner LLC   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT D

SCHEDULE OF ALLOCATED LOAN AMOUNTS

 

PROPERTY

   ALLOCATED LOAN AMOUNT  

Minneapolis

   $ 56,000,000   

Walnut Creek

   $ 30,000,000   

San Diego/Mission Valley

   $ 26,400,000   

Philadelphia

   $ 34,000,000   

Anchorage

   $ 32,000,000   